Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 1 of 16 PageID# 159



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION
 ________________________________________________
 CAROLYN DYKES,                                   )
 individually and on behalf of                   )  Case Number:
 all others similarly situated,                  )  18-CV-154-LO-MSN
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 GATESTONE & CO. INTERNATIONAL INC.,             )
                                                  )
        Defendant.                                )
                                                  )

                    Declaration of Brian L. Bromberg in Support of
    Plaintiff’s Motion for Preliminary Approval and Appointment as Class Counsel

       Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do hereby declare under

 penalty of perjury, that the following is true and correct:

       1.     I am a principal of the Bromberg Law Office, P.C.

       2.     I am submitting this Declaration in support of Plaintiff’s motion for

 preliminary approval of the class-action settlement and appointment of class

 counsel.

       3.     The credentials and court decisions upon which I base my request for

 appointment as class counsel are as follows:

       4.     I graduated from Oberlin College with a B.A. in Philosophy in 1987.

       5.     I earned my J.D. from Brooklyn Law School in 1991.

       6.     I am a member in good standing of the bars of the following state

 courts:




                                            1
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 2 of 16 PageID# 160



             New York State Bar (Appellate Division, Second Department)
             March 4, 1992

             California Bar
             July 17, 2006

             New Jersey Bar
             June 19, 2017

       7.    I am a member in good standing of the following federal courts:

             U.S. District Court for the Southern District of New York
             May 19, 1992

             U.S. District Court for the Eastern District of New York
             June 10, 1992

             United States Court of Appeals for the Second Circuit
             January 10, 2002

             Supreme Court of the United States
             August 4, 2003

             U.S. District Court for the Northern District of Illinois
             August 15, 2003

             United States Court of Appeals for the Seventh Circuit
             May 13, 2004

             U.S. District Court for the Western District of New York
             December 6, 2004

             U.S. District Court for the Northern District of New York
             January 4, 2005

             U.S. District Court for the Northern District of Indiana
             August 30, 2005

             U.S. District Court for the District of Connecticut
             March 3, 2006

             U.S. District Court for the Northern District of California
             August 7, 2006

             U.S. District Court for the Central District of California



                                          2
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 3 of 16 PageID# 161



             August 10, 2006

             U.S. District Court for the Southern District of California
             August 24, 2006

             U.S. District Court for the Eastern District of California
             August 29, 2006

             U.S. District Court for the Western District of Wisconsin
             May 14, 2008

             United States Court of Appeals for the Third Circuit
             August 12, 2009

             United States Court of Appeals for the Fourth Circuit
             April 11, 2011

             United States Court of Appeals for the Eleventh Circuit
             August 19, 2011

             U.S. District Court for the Southern District of Indiana
             November 16, 2015

             U.S. District Court for the Southern District of Texas
             January 19, 2017

             U.S. District Court for the District of Colorado
             April 20, 2017

             U.S. District Court for the District of New Jersey
             July 6, 2017

             U.S. District Court for the Eastern District of Missouri
             June 28, 2018

       7.    I have been admitted pro hac vice to the following courts:

                   U.S. District Court for the Southern District of Florida

                   U.S. District Court for the District of Maryland

                   U.S. District Court for the District of Minnesota

                   U.S. District Court for the District of Nevada



                                          3
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 4 of 16 PageID# 162



                      U.S. District Court for the Southern District of Ohio

                      U.S. District Court for the Eastern District of Pennsylvania

                      U.S. District Court for the Western District of Pennsylvania

                      U.S. District Court for the Eastern District of Virginia

                             Background and Qualifications

       8.     From 1991 until October 2001, I was employed by the law office of

 Peter Marc Stern in New York, New York.

       9.     In October 2001, I started my own practice, Bromberg Law Office,

 P.C., f/k/a Brian L. Bromberg, P.C., concentrating in the field of consumer

 protection law.

       10.    I have experience in the fields of commercial litigation, bankruptcy,

 real estate, landlord/tenant law, trusts and estates, and criminal law.

       11.    I now focus my practice on representation of consumers in consumer

 rights litigation and class actions.

       12.    I am a member of the following professional organizations:

              Federal Bar Council
              National Association of Consumer Advocates
              Association of Small Claims Court Arbitrators

       13.    In November 2014, I was elected to the Board of Directors of the

 National Association of Consumer Advocates (NACA); in 2017, I was reelected to

 the same position.

       14.    With over 1,700 members, NACA is the premier membership

 organization for consumer-protection attorneys in the United States.




                                            4
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 5 of 16 PageID# 163



       15.    In November 2015, I was elected Treasurer of NACA; in 2017, I was

 reelected to the same position.

       16.    I am the principal author of an amicus curiae brief filed on behalf of

 AARP and NACA in the case of Naposki v. The First National Bank of Atlanta d/b/a

 Wachovia Bank Card Services, and Wachovia Corporation, New York Supreme

 Court, Appellate Division, Second Department, Appellate Case No. 2002-02506.

       17.    On behalf of NACA, I also helped prepare an amicus curiae brief

 submitted (on October 6, 2006) to the New York Court of Appeals by NACA and 12

 other non-profit legal services and public interest organizations, in the case entitled

 Merscorp, Inc. v. Romaine. I have assisted in the preparation of other amicus briefs

 that affect consumers’ rights.

       18.    I am experienced in trial and appellate court litigation and have the

 following reported cases, among others:

       Gonzalez-Vasquez v. Mayors Auto Group-Woodside, LLC, 60 Misc.3d 1211(A)
            (S.Ct., Bronx Cty 2018)

       Ruane v. Bank of America, N.A., 308 F.Supp.3d 718 (E.D.N.Y. 2018)

       Biber v. Pioneer Credit Recovery, Inc., 2018 WL 1633603 (E.D.Vir. Jan. 31,
             2018)

       Ross v. Convergent Outsourcing, Inc., 323 F.R.D. 656 (D.Co. 2018)

       Moukengeschaie v. Eltman, Eltman & Cooper, P.C., 2017 WL 4404433
            (E.D.N.Y. Sept. 29, 2017)

       Dixon v. A Better Way Wholesale Autos, Inc., 692 Fed.Appx. 664 (2d Cir.
             2017) (summary order)

       Franco v. A Better Way Wholesale Autos, Inc., 690 Fed.Appx. 741 (2d Cir.
             2017) (summary order)




                                            5
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 6 of 16 PageID# 164



       Eades v. Kennedy, PC Law Offices, 2016 6988913 (W.D.N.Y. Nov. 22, 2016)

       McCrobie v. Palisades Acquisition XVI, LLC, 664 Fed.Appx. 81 (2d Cir. 2016)
            (summary order)

       White v. Fein, Such and Crane, LLP, 2016 WL 6493415 (W.D.N.Y. Nov. 1,
             2016)

       Annunziato v. Collecto, Inc., 207 F.SUpp.3d 249 (E.D.N.Y. 2016)

       Godson v. Eltman, Eltman & Cooper, PC, 177 F.Supp.3d 803 (W.D.N.Y. 2016)

       Godson v. Eltman, Eltman & Cooper, PC, 2015 WL 9434228 (W.D.N.Y. Dec.
            22, 2015)

       Godson v. Eltman, Eltman & Cooper, PC, 2015 WL 5784908 (W.D.N.Y. Sept.
            30, 2015)

       Hallmark v. Cohen & Slamowitz, LLP, 2015 WL 4483959 (W.D.N.Y. July 22,
            2015)

       Dykes v. Portfolio Recovery Associates, LLC, 111 F.Supp.3d 739 (E.D.
            Virginia 2015)

       Eades v. Kennedy, PC Law Offices, 799 F.3d 161 (2d Cir. 2015)

       Dykes v. Portfolio Recovery Associates, LLC, 306 F.R.D. 529 (E.D. Virginia
            2015)

       Hallmark v. Cohen & Slamowitz, LLP, 307 F.R.D. 102 (W.D.N.Y. 2015)

       Sickler v. Colvin, 2015 WL 1600320 (S.D.N.Y. Apr. 9, 2015)

       Annunziato v. Collecto, Inc., 304 F.R.D. 165 (E.D.N.Y. 2015)

       Hallmark v. Cohen & Slamowitz, LLP, 304 F.R.D. 165 (W.D.N.Y. 2015)

       Kalkstein v. Collecto, Inc., 304 F.R.D. 114, 2015 WL 59246 (E.D.N.Y. Jan. 2,
             2015)

       Clarke v. Hudson Valley Federal Credit Union, 2014 WL 6791184 (S.D.N.Y.
             Dec. 2, 2014)

       DeJesus v. City of New York, 55 F.Supp.3d 520 (S.D.N.Y. Oct. 28, 2014)



                                         6
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 7 of 16 PageID# 165



       Hallmark v. Cohen & Slamowitz, LLP, 302 F.R.D. 295 (W.D.N.Y. 2014)

       Hallmark v. Cohen & Slamowitz, LLP, 2014 WL 2028426 (W.D.N.Y. Sept. 15,
            2014)

       Stinson v. Delta Management Associates, Inc., 302 F.R.D. 160 (S.D.Ohio
             2014)

       Hallmark v. Cohen & Slamowitz, LLP, 300 F.R.D. 110 (W.D.N.Y. 2014)

       Annunziato v. Collecto, Inc., 2014 WL 1410255 (E.D.N.Y. April 12, 2014)

       Torres v. Toback, Bernstein & Reiss LLP, 2014 WL 988480 (E.D.N.Y. Mar.
             14, 2014) (report and recommendation), adopted in part, rejected in
             part, Torres v. Toback, Bernstein & Reiss LLP, 2014 WL 1330957
             (E.D.N.Y. Mar. 31, 2014)

       Kelen v. World Financial Network National Bank, 295 F.R.D. 87 (S.D.N.Y.
             2013)

       Hallmark v. Cohen & Slamowitz, LLP, 293 F.R.D. 410 (W.D.N.Y. 2013),
            reconsideration denied, 2014 WL 51322 (Jan. 8, 2014)

       Godson v. Eltman, Eltman & Cooper, PC, 2013 WL 4832715 (W.D.N.Y. Sept.
            11, 2013)

       Castro v. Green Tree Servicing, LLC, 959 F.Supp.2d 698 (S.D.N.Y. 2013).

       Annunziato v. Collecto, Inc., 293 F.R.D. 329 (E.D.N.Y. 2013)

       Rubinstein v. Department Stores Nat. Bank, 955 F.Supp.2d 260 (S.D.N.Y.
            2013)

       Taub v. Department Stores Nat. Bank, 950 F.Supp.2d 698 (S.D.N.Y. 2013)

       Lee v. Forster & Garbus LLP, 926 F.Supp.2d 482 (E.D.N.Y. 2013)

       Linsley v. FMS Investment Corp., 288 F.R.D. 11 (D.Conn. 2013)

       Easterling v. Collecto, Inc., 692 F.3d 229 (2d Cir. 2012)

       Dashiell v. Van Ru Credit Corp., 283 F.R.D. 319 (E.D.Virginia 2012)

       Phillips v. City of New York, 871 F.Supp.2d 200 (E.D.N.Y. 2012)



                                           7
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 8 of 16 PageID# 166



       Castro v. Green Tree Servicing LLC, 2012 WL 2428190 (S.D.N.Y. June 22,
             2012)

       Hallmark v. Cohen & Slamowitz, LLP, 283 F.R.D. 136 (W.D.N.Y. 2012)

       Torres v. Toback, Bernstein & Reiss LLP, 278 F.R.D. 321 (E.D.N.Y. 2012)

       Ellis v. General Revenue Corp., 274 F.R.D. 53 (D. Conn. 2011), motion to
              certify appeal denied, 2011 WL 2669155 (D. Conn. July 6, 2011), and
              leave to appeal denied, 2011 WL 3490271 (2d Cir. Aug. 9 2011)

       Hess v. Cohen & Slamowitz LLP, 637 F.3d 117 (2d Cir. 2011)

       Rubinstein v. Department Stores National Bank, 2011 WL 147721 (S.D.N.Y.
            Jan. 11, 2011)

       Cunningham v. Electronic Data Systems Corp., 754 F. Supp. 2d 638
            (S.D.N.Y. 2010)

       Follman v. World Financial Network National Bank, 721 F. Supp. 2d 158
             (E.D.N.Y. 2010)

       Taub v. Big M, Inc., 719 F. Supp. 2d 325 (S.D.N.Y. 2010)

       Lemire v. Wolpoff & Abramson, LLP, 2010 WL 1444581 (D. Conn. April 9,
            2010)

       Tobey v. National Action Financial Services, Inc., 2009 WL 3734320
             (E.D.N.Y. Nov. 4, 2009)

       Miller v. Upton, Cohen & Slamowitz, 579 F. Supp. 2d 189 (E.D.N.Y. Oct. 5,
              2009)

       Lemire v. Wolpoff & Abramson, LLP, 256 F.R.D. 321 (D. Conn. 2009)

       Larsen v. JBC Legal Group, P.C., 588 F. Supp. 2d 360 (E.D.N.Y. 2008)

       Larsen v. JBC Legal Group, P.C., 533 F. Supp. 2d 290 (E.D.N.Y. 2008)

       Santoro v. Aargon Agency, Inc., 252 F.R.D. 675 (D. Nev. 2008)

       Francis v. A&E Stores, Inc., 2008 WL 46129858 (S.D.N.Y. Oct. 16, 2008)
             (adopting report and recommendation, as modified), and 2008 WL
             2588851 (S.D.N.Y. June 26, 2008) (report and recommendation)



                                         8
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 9 of 16 PageID# 167



       Bowens v. Atlantic Maintenance Corp., 2008 WL 704319 (E.D.N.Y. March 14,
            2008)

       Simon v. Williams & Fudge, Inc., 2008 WL 268294 (S.D.N.Y. Jan. 28, 2008)

       Ingram v. Coach USA, Inc., 2008 WL 281224 (D.N.J. Jan. 28, 2008)

       Henry v. Westchester Foreign Autos, Inc., 522 F. Supp. 2d 610 (S.D.N.Y.
            2007)

       Meselsohn v. Lerman, 485 F. Supp. 2d 215 (E.D.N.Y. 2007)

       Ayzelman v. Statewide Credit Services Corp., 242 F.R.D. 23 (E.D.N.Y. 2007)

       Ayzelman v. Statewide Credit Services Corp., 2006 WL 3388651 (E.D.N.Y.
            Nov. 21, 2006)

       Bourlas v. Davis Law Associates, 237 F.R.D. 345 (E.D.N.Y. 2006)

       Trevino v. ACB American, Inc., 2006 WL 391797 (N.D. Cal. Feb. 17, 2006)

       Trevino v. ACB American, Inc., 232 F.R.D. 612 (N.D. Cal. 2006)

       Lawrence v. Borah, Goldstein, Altschuler, Schwartz & Nahins, P.C., 2005 WL
            2875383 (S.D.N.Y. Nov. 1, 2005)

       Naposki v. First Nat. Bank of Atlanta, 18 A.D.3d 834, 797 N.Y.S.2d 99 (2d
            Dept. 2005)

       Burns v. First American Bank, 2005 WL 1126904 (N.D. Ill. April 28, 2005)

       Weniger v. Arrow Financial Services, LLC, 2004 WL 2980646 (N.D. Ill. Dec.
            21, 2004)

       Weniger v. Arrow Financial Services, LLC, 2004 WL 2609192 (N.D. Ill. Nov.
            17, 2004)

       Jacobs v. ABN-Amro Bank N.V., 2004 WL 869557 (E.D.N.Y. April 21, 2004)

       Bracken v. Harris & Zide , L.L.P., 219 F.R.D. 481 (N.D. Cal. 2004)

       McDowall v. Leschack & Grodensky, P.C., 279 F. Supp. 2d 197 (S.D.N.Y.
           2003)

       McDowall v. Cogan, 216 F.R.D. 46 (E.D.N.Y. 2003)


                                         9
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 10 of 16 PageID# 168




        Miller v. Wolpoff & Abramson, LLP, 471 F. Supp. 2d 243 (E.D.N.Y. 2007)

        Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292 (2d Cir. 2003)

        Trang v. HSBC Mortgage Corp., NYLJ, April 17, 2002, p. 28, col. 3

        Mailloux v. Arrow Financial Services, LLC, 204 F.R.D. 38 (E.D.N.Y. 2001)

        Mailloux v. Arrow Financial Services, LLC, 2002 WL 246771 (E.D.N.Y. Feb.
              21, 2002)

        19.   I am also experienced in consumer fraud class action litigation and

  have participated in the following filed cases, among many others:

              Ayzelman v. Statewide Credit Services Corp., EDNY, Case No. 04-CV-
                   3732 (statewide New York FDCPA settlement class certification
                   of 624 members; settlement approved)

              Beaubrun v. Eric Streich, P.C., EDNY, Case No. 06-CV-6598
                   (statewide New York FDCPA settlement class certification of
                   1,572 members; settlement approved)

              Biber v. Pioneer Credit Recovery, Inc., E.D.Vir., Case No. 16-CV-804
                    (nationwide FDCPA settlement class certification of 217,815
                    members; settlement approved)

              Bourlas v. Davis Law Associates, EDNY, Case No. 05-CV-4548
                    (statewide New York FDCPA settlement class certification of
                    2,834 members; settlement approved)

              Bracken v. Harris & Zide, L.L.P., N.D.Cal., Case No. C 02-5146
                   (statewide California FDCPA settlement class certification of
                   3,534 members; settlement approved)

              Cinelli v. MCS Claim Services, Inc., EDNY, Case No. 04-CV-3809
                     (statewide New York FDCPA settlement class certification of
                     2,112 members; settlement approved)

              Dashiell v. Van Ru Credit Corp., E.D.Virginia, Case No. 12-CV-273
                    (statewide Virginia FDCPA settlement class certification of 65
                    members; settlement approved)




                                          10
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 11 of 16 PageID# 169



             DePrisco v. MCS Claim Services, Inc., EDNY, Case No. 03-CV-1642
                   (statewide New York FDCPA settlement class certification of
                   5,471 members; settlement approved)

             Eason v. AFNI, Inc., D. Md., Case No. 08-CV-128
                   (Maryland FDCPA class action certified through motion; class of
                   approximately 63,000 members; settlement approved)

             Easterling v. Collecto, Inc., W.D.N.Y., Case No. 09-CV-669 (statewide
                   New York FDCPA settlement class certification of 181 members;
                   settlement approved)

             Frank v. Sontag & Hyman, P.C., EDNY, Case No. 03-CV-6031
                  (statewide New York FDCPA settlement class certification of
                  4,809 members; settlement approved)

             Jacobs v. Law Offices of Mitchell N. Kay, EDNY, Case No. 02-CV-1062
                   (nationwide FDCPA settlement class certification of 97
                   members; settlement approved)

             Jasper v. Account Control Technology, Inc., E.D.Virginia, Case No. 13-
                   CV-296 (FDCPA settlement class certification; settlement
                   approved)

             Lawrence v. Borah, Goldstein, Altschuler, Schwartz & Nahins, P.C.,
                  SDNY, Case No. 04-CV-3066(JCF)(statewide New York FDCPA
                  settlement class certification of 7,150 members; settlement
                  approved)

             Lewis v. Northeast Credit & Collections, Inc., SDNY, Case No. 07-CV-
                   11593(SCR) ((statewide New York FDCPA class action certified
                   through motion, class of over 6,000 members; settlement
                   approved)

             Mailloux v. Arrow Financial Services, EDNY, Case No. 01-CV-2000
                   (statewide New York FDCPA settlement class certification of
                   554 members; settlement approved)

             McDowall v. Cogan, EDNY, Case No. 03-CV-419 (statewide New York
                 FDCPA settlement class certification of 593 members;
                 settlement approved)

             Meselsohn v. Lerman, EDNY, Case No. 06-CV-4115 (statewide New
                   York FDCPA settlement class certification of 2,384 members;
                   settlement approved)


                                        11
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 12 of 16 PageID# 170




             Miller v. Berks Credit & Collections, Inc., EDNY, Case No. 02-CV-3633
                    (statewide New York FDCPA settlement class certification of
                    2,354 members; settlement approved)

             Milo v. Barneys, Inc., SDNY, Case No. 10-cv-3133 (TILA settlement
                   class certification of 1,500 class members; settlement approved)

             Mitchell v. Surpas Resource Corporation, SDNY, 01-CV-7230-WP
                   (state-wide New York FDCPA settlement class certification of
                   over 6,000 members; settlement approved)

             Morris v. CACH, LLC, D.Nev., 13-CV-270 (statewide Nevada FDCPA
                   settlement class certification of over 1,000 members; settlement
                   approved)

             Napoleon v. Pugh, N.D.Cal., Case No. C 02-5149 (statewide California
                  FDCPA settlement class certification of 9,278 members;
                  settlement approved)

             Richman v. Carol Wright Promotions, Inc., Supreme Court, Queens
                  County, Index No. 26824/02 (nationwide consumer fraud
                  settlement class certification of approximately 5 million
                  members; settlement approved)

             Rubinstein v. Department Stores National Bank, S.D.N.Y., Case No.
                  08-CV-1596 (nationwide TILA settlement class certification of
                  approximately 30 million class members; settlement approved)

             Santoro v. Aargon Agency, Inc., D.Nev., Case No. 07-cv-1003
                   (statewide Nevada FDCPA class certified through motion; class
                   of approximately 10,000 members)

             Schwartz v. GE Capital Consumer Card Co., EDNY, Case No. 06-CV-
                  394 (nationwide TILA settlement class certification of 237,748
                  members; settlement approved)

             Stinson v. Delta Management Associates, Inc., S.D.Ohio, Case No. 13-
                   CV-238 (FDCPA settlement class certification; settlement
                   approved)

             Strubel v. Talbots Classics National Bank, S.D.N.Y., Case No. 13-CV-
                   1106 (TILA settlement class certification; settlement approved)




                                        12
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 13 of 16 PageID# 171



               Tinsley v. Kay, EDNY, Case No. 04-CV-2253 (statewide New York
                     FDCPA settlement class certification of 53,907 members;
                     settlement approved)

               Trang v. HSBC Mortgage Corp., Supreme Court, Queens County,
                     Index No. 21810/01 (violations of NYS General Business Law §
                     349 & Real Property Law § 274-a; statewide New York
                     settlement class certification of over 14,000 members;
                     settlement approved)

        20.    In addition, I served on the National Association of Consumer

  Advocates Class Action Guidelines Revision Committee. The Committee revised the

  1997 NACA Guidelines for Litigating and Settling Consumer Class Actions, 176

  F.R.D. 375 (1998). The revised Guidelines, Nat’l Ass’n of Consumer Advocates,

  Standards and Guidelines for Litigating and Settling Consumer Class Actions (rev.

  2006), were adopted and published at 255 F.R.D. 215 (2d ed. 2006). (The Guidelines

  have recently been revised a third time, but I was not involved in that revision.)

        21.    From 2007-2009 and from 2012-2014, I served on the Consumer Affairs

  Committee of the Association of the Bar of the City of New York.

        22.    From 2009-2012, I served on the Civil Courts Committee of the

  Association of the Bar of the City of New York.

        23.    I have spoken to the public about consumer-protection issues and

  lobbied Congress concerning consumer-protection issues and spoken at a press

  conference in support of a bill introduced in Congress to provide consumers with

  more information and give them greater protection when they use credit cards.

        24.    I have testified concerning debt-collection abuse before the New York

  City Department of Consumer Affairs and the New York State General Assembly

  Committee on Consumer Affairs and Protection.


                                           13
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 14 of 16 PageID# 172



          25.   I lectured at National Consumer Law Center (NCLC) and National

  Association of Consumer Advocates (NACA) conferences in November 2006, March

  2007, September 2007, November 2007, March 2008, May 2008, February 2009,

  March 2010, November 2010, March 2011, November 2011, February 2012, March

  2014, March 2015, March 2016, March 2017, April 2017, and March 2018. In

  addition, I will be lecturing next month at the annual NCLC Conference in Denver

  about the Electronic Fund Transfer Act, 15 U.S.C. § 1693, et seq.

          26.   I have also spoken on consumer-law issues at the Association of the

  Bar of the City of New York, the New York County Lawyers Association, the Suffolk

  County Bar Association, the Association of Small Claims Court Arbitrators, and

  New York Law School.

          27.   In December 2009, I participated in a Federal Trade Commission Debt

  Collection Roundtable.

          28.   In February 2010, MFY Legal Services, Inc. (recently renamed

  “Mobilization for Justice”) honored me for my work on consumer rights with a

  Partner in Justice Award, “in recognition of exemplary pro bono service and

  commitment to ensuring equal access to justice for all.”

          29.   In April 2012, I was invited to speak about “Class Action

  Developments and Settlements” at the premier class-action-defense-bar conference:

  Practising Law Institute’s “17th Annual Consumer Financial Services Institute in

  NYC.”




                                            14
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 15 of 16 PageID# 173



        30.    In July 2013, I was invited to speak again on a Practising Law

  Institute panel for a program entitled “Representing the Pro Bono Client: Consumer

  Law Basics 2013.

        31.    In November 2016, I was invited to speak on a panel of attorneys at

  New York Law School about the Consumer Financial Protection Bureau’s

  anticipated rules prohibiting the class-action waivers in arbitration clauses in

  consumer contracts and requiring the reporting of detailed records concerning the

  results of consumer-arbitration proceedings. (Shortly thereafter, the rules were

  promulgated by the CFPB, but they were overturned by Congress under the

  Congressional Review Act.)

        32.    In addition, although not related to consumer-finance issues, I have

  frequently served as pro bono amicus counsel on behalf of food-policy organizations

  attempting to address issues concerning obesity and nutritional labelling.

        33.    In connection with this case, Thomas R. Breeden, Esq., and I have

  developed a close working relationship with Plaintiff in connection with this and

  several other cases over the years.

        34.    Therefore, we are particularly well-suited to working with her on class

  actions.

        35.    Furthermore, in preparing the complaint and negotiating and

  preparing the settlement documents, we have carefully examined the case law and

  various issues involved in litigating this case.




                                             15
Case 1:18-cv-00154-LO-MSN Document 25-7 Filed 10/05/18 Page 16 of 16 PageID# 174



        36.     Finally, Mr. Breeden and I are, so far as we know, the only lawyers

  litigating class actions in Virginia under the Fair Debt Collection Practices Act and

  getting the cases certified.

        37.     Because there are no lawyers better-suited to represent the interests of

  the class, Mr. Breeden and I request appointment under Fed. R. Civ. P. 23(g) as

  part of the preliminary approval of the settlement.

        Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do hereby certify under

  penalties of perjury, that the above statements are true and correct to the extent

  they reflect my personal knowledge and otherwise are based upon my information

  and belief.

  Dated:        New York, New York
                October 5, 2018



                                          /s/ Brian L. Bromberg
                                          Brian L. Bromberg




                                            16
